Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered May 4, 2001, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crime of forgery in the second degree and was sentenced as a second felony offender to a prison term of 2 to 4 years to run concurrently with an existing sentence. We reject defendant’s contention that the sentence imposed was harsh and excessive. Defendant was sentenced in accordance with the favorable plea agreement and he received the most lenient sentence permitted by statute (see Penal Law § 70.06 [3] [d]; [4] [b]; People v Milton, 205 AD2d 815, lv denied 84 NY2d 909). Under these circumstances, we find no reason to modify the sentence imposed.
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.